DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an identification tag comprising, among other essential elements, a substrate on which a molecule of the second type is carried; the substrate having a plurality of locations at which molecules of the second type may be located; a molecule of the second type being located in one of the locations, there being no molecules of the second type in at least one other of the locations; the molecule of the first type being movable across the locations ; whereby the light intensity emitted by the acceptor molecule or molecules as the molecule of the first type is moved across the locations varies in dependence on whether a molecule of the second type is or is not located in the locations, in combination with the rest of the limitations of the above claim.  Claims 2-6 are dependent from claim 1 and therefore are also included in the allowed subject matter.
Regarding claim 7, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method of identifying an object having an identification tag 
Regarding claim 11, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a plurality of identification tags comprising, among other essential elements, a substrate on which a molecule of the second type is carried, the substrate having a plurality of locations at which molecules of the second type may be located; the molecule of the first type being movable across the locations of the substrate such that energy transfer according to Forster Resonance Energy Transfer can occur between the molecule of the first type and the molecule of the second type located in one of the locations of the substrate thereby to cause the acceptor molecule to emit light; wherein, for at least two identification tags, the molecules of the second type are located in different locations in the respective identification tags such that the patterns of light intensity emitted by the acceptor molecules of the two identification tags as the molecules of the first type are moved across the locations in the respective identification tags is different, in combination with the rest of the limitations of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gopinath (US 2020/0025757) teaches a substrate with molecules for Luminescence Resonance Energy Transfer, but does not teach movement of the molecules as claimed.
Zafiu (US 2020/0200748) also teaches a substrate with molecules for FRET, but does not teach movement of the molecules as claimed.
Hassibi (US 2019/0323070), Yue (US 2004/0191786), Grabmayr(US 2019/0271647), Nakata (US 2014/0099630), Mackernan (US 2017/0370917), and Reddington (US 7868157) each teach general FRET devices and method, but do not include the above claimed limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877